Order entered July 27, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01180-CV

                                           IN RE M.A.A.

                        On Appeal from the 382nd Judicial District Court
                                    Rockwall County, Texas
                               Trial Court Cause No. 01-09-843

                                              ORDER

          Appellant Sherry Rhodes appealed an order affecting the parent child relationship. On

August 23, 2016, we issued our judgment affirming the trial court’s order. On January 3, 2017,

we denied Rhodes’s motion for en banc reconsideration. As a result, this Court’s plenary

jurisdiction over this appeal, including our jurisdiction over our own judgment and the trial court

order on appeal expired on February 2, 2017. As of that date, this Court has had no jurisdiction

to entertain any further challenges related to the trial court proceedings or the merits of this

appeal.


          Rhodes subsequently filed a premature motion to stay the execution of our mandate and a

timely motion to extend the time to file a petition for discretionary review with the Texas

Supreme Court. On March 26, 2017, the Supreme Court denied Rhodes’s motion to extend the

time to file a petition for discretionary review.
       On June 13, 2017, Rhodes filed a motion to supplement the record, motion to dismiss

appeal, and motion to extend stay of mandate. In her motion, Rhodes raises various complaints

regarding our judgment, as well as the trial court’s judgment that was on appeal. Rhodes has not

shown, and does not contend, that she has filed a petition for writ of certiorari in the United State

Supreme Court. See TEX. R. APP. P. 18.2 (grounds for staying issuance of mandate).


       Rhodes’s motion to stay issuance of the mandate is DENIED.


       We have no jurisdiction to consider Rhodes’s other requests for relief. Rhodes has

exhausted her appellate remedies.


       Rhodes’s remaining pending motions are DISMISSED for want of jurisdiction.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE